DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 32-53 are currently being examined.  Claims1-31 were canceled in a preliminary amendment.

Drawing Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “open central area” must be shown with a reference numeral or the feature canceled from the claims. The “open central area” is not disclosed in the Specification and is only set forth in Independent claims 32, 40, and 48.  No new matter should be entered.  It should be noted that an “opening” is disclosed in the Specification in Par. 0047 as “opening (14)” and is shown on Fig. 3 of the drawings.  It appears that the “opening” is the “open central area”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor, a joint inventor, or the applicant regards as the invention.
  
Claims 32-53 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for pre-AIA , the applicant) regards as the invention.
Independent Claims 32, 40, and 48 and Dependent Claims 34, 37, 39, 43, and 47 each contain a limitation that recites the word “floor” or “floors” (for example, "on a floor”, “each of the floors”, “among the floors”, “among the plurality of floors”, “stacked floors”).  The use of the word “floor” in the claims is confusing and inconsistent with the use of the word “floor” in the Specification, the issued Patent of the Parent, and the Specification of the Provisional Application.  In the Specification, the issued Patent of the Parent, and the Specification of the Provisional Application, the word “floor” is only used to identify the top surface of the movable platform.  In the Specification, the issued Patent of the Parent, and the Specification of the Provisional Application, the word groups of bins being provided on a floor”.  The “bins 12 are provided as drawers, the drawers may be automatically actuatable by a drive mechanism 6 (such as a bidirectional solenoid actuator) to move the drawer out of and into the cabinet 8.” (cf, Par. 0046). Furthermore, and with reference to Par. 0047: “the set 10 (or layer) of a plurality of bins, may include an opening 14 through which automated carriers 16 may be provided that each carry a destination bin 18.”   Based on the foregoing, the aforementioned claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claims 33, 35, 36, 38, 41, 42, 45, 46, and 49-53 are rejected as being dependent upon a rejected base claim.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 32-38 and 40-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4-9, 13, and 14 of U.S. Patent No. 10,649,445.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the '445 patent discloses the following with respect to the Applicant’s claims:
32.  A storage, retrieval and processing system for processing objects, said storage, retrieval and processing system comprising:	(See Claim 1)
a plurality of groups of bins including objects to be distributed by the processing system, (See Claim 1)
each of said plurality of groups of bins being provided on a floor with an open central area, and (See Claim 1)
each of the floors being stacked one on another;	(See Claim 1)
a programmable motion device that includes an end effector for grasping and moving any of the objects,  (See Claim 1)

a movable platform for receiving at least one automated carrier, (See Claim 1 and Claim 4)
said movable platform including a support structure from which the programmable motion device is suspended above the at least one automated carrier for carrying a destination bin, and (See Claim 1 and Claim 5)
said movable carrier being movable among the floors within respective open central areas of the floors.  (See Claim 1 and Claim 4)
33.  The storage, retrieval and processing system as claimed in claim 32, wherein the plurality of bins is provided as a plurality of drawers.  (See Claim 2)
34.  The storage, retrieval and processing system as claimed in claim 32, wherein the support structure is coupled to a lift mechanism for raising and lowering the movable platform among the plurality of floors.  (See Claim 6 and Claim 14)
35.  The storage, retrieval and processing system as claimed in claim 32, wherein the automated carrier is provided on a set of discontinuous track sections about which the movable carrier is able to move.  (See Claim 1)
36.  The storage, retrieval and processing system as claimed in claim 35, wherein the system further includes a plurality of automated carriers on the movable platform.  (See Claim 1 and Claim 4)
37.  The storage, retrieval and processing system as claimed in claim 36, wherein the system further includes an open access area under the stacked floors through which the plurality of automated carriers may access the movable platform when the movable platform is at its lowest position.  (See Claim 8)

each automated carrier moves in a second direction that is orthogonal to the first direction when the wheel assemblies are in a second pivoted position.  (See Claim 1)
40.  A storage, retrieval and processing system for processing objects, said storage, retrieval and processing system comprising:	
a plurality of groups of bins including objects to be distributed by the processing system, (See Claim 6)
each of said plurality of groups of bins being provided on a floor with an open central area, and	(See Claim 6)
each of the floors being stacked one on another;	(See Claim 6)
a programmable motion device that includes an end effector for grasping and moving any of the objects,	(See Claim 6)
said programmable motion device being capable of reaching any of the objects within the plurality of bins on a floor when positioned on the respective floor; and	(See Claim 6)
a movable platform for receiving at least one automated carrier,	(See Claim 6 and Claim 4)
said movable carrier being movable among the floors within respective open central areas of the floors,	(See Claim 6 and Claim 4)
wherein the system further includes an open access area under the stacked floors through which the plurality of automated carriers may access the movable platform when the movable platform is at its lowest position.  (See Claim 8)
41.  The storage, retrieval and processing system as claimed in claim 40, wherein the plurality of bins is provided as a plurality of drawers.  (See Claim 7)

43.  The storage, retrieval and processing system as claimed in claim 42, wherein the support structure is coupled to a lift mechanism for raising and lowering the movable platform among the plurality of floors.  (See Claim 6 and Claim 14)
44.  The storage, retrieval and processing system as claimed in claim 40, wherein the automated carrier is provided on a set of discontinuous track sections about which the movable carrier is able to move.  (See Claim 11 and Claim 13)
45.  The storage, retrieval and processing system as claimed in claim 44, wherein the system further includes a plurality of automated carriers on the movable platform.  (See Claim 1 and Claim 8)
46.  The storage, retrieval and processing system as claimed in claim 44, wherein each of the plurality of automated carriers includes at least two wheel assemblies that are pivotally mounted such that each automated carrier moves in a first direction when the wheel assemblies are in a first position, and	(See Claim 13)
each automated carrier moves in a second direction that is orthogonal to the first direction when the wheel assemblies are in a second pivoted position.  	(See Claim 13)

Allowable Subject Matter
Claims 39, 47, and 48-53 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and, further provided that all of the 35 U.S.C. 112(b) claim rejections set forth above are satisfactorily resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 22, 2022